 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA DAVIS BLAND,                          No. 1:19-cv-01496-NONE-GSA-PC

12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS, DISMISSING
13         vs.                                    CASE WITH PREJUDICE, IN
                                                  ACCORDANCE WITH THE
14   DEPARTMENT OF CORRECTIONS                    SETTLEMENT AGREEMENT IN BLAND
     AND REHABILITATION,                          V. BADGER, 1:19-cv-0702-DAD-EPG,
15
                                                  AND DIRECTING THE CLERK OF
                 Defendant.                       COURT TO CLOSE THIS CASE
16

17                                                (Doc. No. 16.)

18

19

20          Plaintiff, Joshua Davis Bland, is a state prisoner proceeding pro se with a civil rights
21   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On April 23, 2021, findings and recommendations were issued, recommending that this
24   case be dismissed, with prejudice, in accordance with the settlement agreement in Bland v.
25   Badger, 1:19-cv-0702-DAD-EPG. (Doc. No. 16.) Plaintiff was granted fourteen days in which
26   to file objections to the findings and recommendations. (Id.) The fourteen-day time period has
27   expired, and plaintiff has not filed objections or any other response to the findings and
28   recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly,
 6          1.      The findings and recommendations issued by the magistrate judge on April 23,
 7                  2021, (Doc. No. 16), are adopted in full;
 8          2.      This action is dismissed, with prejudice, in accordance with the settlement
 9                  agreement in Bland v. Badger, 1:19-cv-0702-DAD-EPG; and
10          3.      The Clerk of the Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:     May 28, 2021
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
